It appeared by the case returned on the eertiorari, that Catherine Land and her three children were brought before Justice Ewing, of Trenton, as vagrants, strolling about, without itny visible means of livelihood. On her examination, it appeared she had a settlement in Maidenhead, upon which the justice made an order to deliver her and her three children, as vagrants, to the constable of Maidenhead, as the place of their settlement; against which order the overseers of Maidenhead appealed to the Sessions of Hunterdon, who quashed the said warrant, with costs. The objection on the *89certiorari was, that this order was not an adjudication of her settlement at Maidenhead, nor a removal there in consequence of such adjudication, although it mentioned Maidenhead as her place of settlement, but a mere vagrant pass, not binding on the township, and that no appeal lay from a vagrant pass, on the act of assembly passed March 11th, 1774, and the court, being of this opinion, quashed the order of Sessions.
Cited in Baldwin v. Simmons, 4 Hal. 249.